Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 1/27/2021. Applicant amended claims 1 – 2, 4 – 5, 10 -11, and 19, cancelled claims 6, 18 and 20; claims 1 – 5, 7 – 17, and 19 are pending in this application. 

Allowable Subject Matter
Applicant filed a terminal disclaimer in response to a double patenting rejection. The double patenting rejection is hereby withdrawn.
Examiner is interpreting the limitation “mobile aircraft laboratory filling system ….to an aircraft lavatory system onboard an aircraft” to mean the claims are directed towards an aircraft lavatory replenishment system that is mobile and is capable of travelling to a stationary aircraft. 
Claims 1 – 5, 7 – 17 and 19 are allowed.
Regarding claims 1, 10 and 19, prior art does not make obvious an aircraft lavatory replenishment system that is mobile and is capable of travelling to a stationary aircraft comprising a fill tank, a batch tank comprising an overfill hose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753